Name: Commission Regulation (EC) No 200/97 of 31 January 1997 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of premium schemes in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  agricultural policy;  means of agricultural production;  agricultural structures and production
 Date Published: nan

 No L 31 /62 PEN Official Journal of the European Communities 1 . 2 . 97 COMMISSION REGULATION (EC) No 200/97 of 31 January 1997 amending Regulation (EEC) No 3886/92 laying down detailed rules for the application of premium schemes in the beef and veal sector ment with reference to certain weight groups; whereas regulation (EEC) No 3886/92 should be amended accor ­ dingly; Whereas the above mentioned measures should in a decreasing manner apply until the end of 1997; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2222/96 of 18 November 1996, amending Regulation (EEC) No 805/68 , on the common organization of the market in beef and veal ('), and in particular Article 2 thereof, Whereas, on the Community market for veal , traditionally most carcases have been sold at a weight above 120 kilo ­ grams; whereas in order to get access to the early mar ­ keting premium provided for in Article 4 (i ) ( 1 ) of Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (2), as last amended by Regulation (EC) No 2222/96, and in Section 2 of Chapter V of Commission Regulation (EEC) No 3886/92 of 23 December 1992 laying down detailed rules for the application of the premium schemes provided for in Council Regulation (EEC) No 805/68 on the common organization of the market in beef and repealing Regulations (EEC) No 1244/82 and (EEC) No 714/89 (3), as last amended by Regulation (EC) No 1 8/97 (4), veal carcases produced in some Member States will have to be sold at a weight below 120 kilograms; whereas due to this unusual presentation of the veal product on the market temporary difficulties may be anti ­ cipated leading to relatively higher costs of disposal for such light carcases; whereas on that background and in order for the early marketing premium to have the desired effect on the beef market a supplementary amount should be granted on those carcases as a trans ­ itional measure in accordance with Article 2 of Regula ­ tion (EC) No 2222/96; whereas in that framework it is appropriate to provide for a differentiation of the supple ­ HAS ADOPTED THIS REGULATION: Article 1 The following subparagraph shall be added to Article 50 (3) of Regulation (EEC) No 3886/92: 'However, the two amounts of premium referred to in the first subparagraph are increased : (a) for animals slaughtered between 20 January and 30 June 1997, by ECU 10 per carcase weighing 110 kilograms or less and by ECU 5 per carcase weighing more than 110 kilograms but no more than 120 kilograms; (b) for animals slaughtered between 1 July and 31 December 1997, ECU 5 per carcase weighing 110 kilograms or less and by ECU 2,5 per carcase weighing more than 110 kilograms but no more than 120 kilograms.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 January 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 296, 21 . 11 . 1996, p. 50 . 2 OJ No L 148 , 28 . 6 . 1968 , p. 24. (3) OJ No L 391 , 31 . 12 . 1992, p . 20 . (4) OJ No L 5, 9 . 1 . 1997, p. 17.